Davies, Official Referee.
I hereby find and decide that no claim against the defendant as asserted can be sustained, except as to the neghgent and apparently unreasonable refusal of the Pennsylvania Railroad Company employees to unload the plaintiffs’ two *76carloads of potatoes in time for the June ninth market, even though they did unload two other carloads of potatoes arriving on the same train and float. By reason of this refusal, plaintiffs lost the benefit of the June ninth market and suffered the loss incidental to a sudden drop in the market price between June ninth and June tenth. Under the authority of Wishnatzki v. Great Northern R. R. Co. (225 App. Div. 62) plaintiffs are entitled to a verdict against the Pennsylvania Railroad Company, and I find the amount of damage to be $750.
Judgment, therefore, for the plaintiffs in the sum of $750, and I order and adjudge that said plaintiffs have judgment accordingly.